Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 1 of 13 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

a case No. 0.a0-cr- 4=]-Da\S>

18 U.S.C. § 371
KATRINA RICE

INFORMATION
The United States Attorney charges:

COUNT ONE
(Conspiracy - 18 U.S.C. § 371)

A. Introduction
At all times material to this Information:
le A Contract for Purchase and Sale was a written contract used in
the sale of real property. The Contract for Purchase and Sale set forth the
details of the real estate transaction including a description of the property to
be sold, the seller of the property, the buyer of the property, the purchase price,
and other conditions of the sale. As part of the sales process, the Contract for

Purchase and Sale had to be executed by both the buyer and seller of the

property.

 
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 2 of 13 PagelID 2

2. A short sale referred to the sale of real estate property for an
amount less than the balance owed on the mortgage loan for the property.
Under certain circumstances, a financial institution would sometimes approve
and participate in a short sale transaction and receive less than the full amount
owed to the institution on an outstanding mortgage, such as when a borrower
was not able to pay the mortgage loan on the borrower’s property and the
property was worth less than the balance owed on the mortgage.

3. A Short Sale Affidavit was a form required by a financial
institution considering approving a short sale where the parties to a short sale
transaction promise the bank that the parties do not know each other and that
there is no pre-existing relationship between the seller and the buyer. The
parties to the short sale transaction generally made the following certifications,
amongst others, in a short sale affidavit subject to civil and/or criminal
liability:

a. No party to the short sale contract is a family member,
business associate, or a person who shares a business interest
with the seller;

b. There are no hidden terms or special agreements relating to
the current or subsequent sale of the property among buyers,

sellers, and/or agents;

c. All amounts to be paid to any person or entity, including
holders of other liens on the property in connections with the
short sale have been disclosed, approved and will be reflected
on the HUD-1 Settlement Statement; and
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 3 of 13 PagelD 3

d. None of the parties will receive any compensation except for
the commission paid to the agents.

The information provided and certified by the parties in the short-sale affidavit
influenced a financial institution’s decision to agree to a short sale.

4, A sale of real property was finalized at a settlement conference,
commonly known as a “closing,” and usually presided over by a closing agent.
Typically, the closing agent worked for a title agency that was responsible for
preparing closing documents, conducting real estate closings, and receiving
and disbursing mortgage loan proceeds in accordance with the United States
Department of Housing and Urban Development Settlement Statement
(“HUD-1 Settlement Statement”).

5. A HUD-1 Settlement Statement was a form universally used in
the closing process. A HUD-1 Settlement Statement was used to identify and
allocate the various receipts, disbursements, expenses, and payments
associated with the sale of residential real property between the buyer and the
seller of the property. In addition, buyers and sellers were required to provide
truthful information on the HUD-1. The information provided in the HUD-1
influenced a financial institution’s decision to agree to a short sale

6. Line 303 of the HUD-1 Settlement Statement indicated whether

a buyer was bringing his/her cash-to-close as down payment funds.
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 4 of 13 PagelD 4

7. The HUD-1 Settlement Statement also frequently included the
following certification or similar statement by the prospective borrower and
seller:

I have carefully reviewed the HUD-1 Settlement Statement
and to the best of my knowledge and belief, it is a true and
accurate statement of all receipts and disbursements made on

my account or by me in this transaction. I further certify that
I have received a copy of the HUD-1 Settlement Statement.

8. Some financial institutions and mortgage lenders had rules
limiting or restricting “property flips,” that is, when a buyer purchased a home
and quickly resold it for a profit. To prevent such flips, many lenders specified
that they would not approve a mortgage if the seller had purchased the home
within a specified time-period, such as ninety days.

9, The Federal Housing Administration (“FHA”) also had rules,
which prevented it from insuring mortgages if the seller of a home had
purchased the home within ninety days of the sale.

10. Financial institutions and mortgage lenders required applicants
for short sales to provide truthful information, including, in some cases,
information that the home had been marketed for a period of time, and that
the buyer had the necessary down payment or “cash-to-close” funds to

purchase a property.
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 5 of 13 PagelD 5

11. Ditech Financial, Everhome Mortgage, Inc., (“Everhome
Mortgage”), and Nationstar Mortgage, LLC (“Nationstar Mortgage”) were
financial institutions as defined by the Fraud Enforcement and Recovery Act
of 2009, that is, organizations that financed and refinanced debt secured by an
interest in real estate and with activities that affected interstate and foreign
commerce.

12. Defendant KATRINA RICE was a licensed real estate sales
associate who worked for Real Estate Company 1 and was a resident of the
Middle District of Florida.

13. Title Company 1 was a title company located in Tampa, Florida,
that conducted real estate closings for properties. Co-conspirator Linda
Cagwin was a licensed title agent who worked for Title Company I where she
conducted real estate closings.

14. Acquisition Company 1, Acquisition Company 2, and
Acquisition Company 3 were companies that purchased real property in the
Middle District of Florida.

15. Real Estate Investor 1 was a real estate investor and a resident of
the Middle District of Florida.

16. Co-conspirators Thomas Kepler and Marianne Keim were

residents of the Middle District of Florida.
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 6 of 13 PagelD 6

B. The Conspiracy

17. Beginning on an unknown date, but no later than in or around
January 2014, and continuing through in or around October 2017, in the Middle
District of Florida and elsewhere, the defendant,

KATRINA RICE,

did knowingly and willfully combine, conspire, confederate, and agree with
others, including Cagwin, Keim, and Kepler, and others who are known to the
United States Attorney, to knowingly make and submit, and caused to be
made and submitted, false statements and reports for the purpose of
influencing in any way the actions of financial institutions, in violation of 18
U.S.C. § 1014.

C. Manner and Means of the Conspiracy

18. The manner and means by which the conspirators sought to
accomplish the object and purpose of the conspiracy included, among others,
the following:

a. It was part of the conspiracy that co-conspirator Keim
would and did identify properties in the Middle District of Florida with
mortgages that were in default proceedings and facing foreclosure;

b. It was further part of the conspiracy that co-conspirator

Keim would and did tell homeowners whose properties were in default
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 7 of 13 PagelD 7

proceedings that she could stop the foreclosure sale, there was a pre-arranged

buyer for the property, and the homeowners could receive payments for

participating in a short sale of their home;

It was further part of the conspiracy that, after identifying

a subject property, Keim would and did structure two interrelated transactions

in a “short sale flip” of the subject property, which generally took place as

follows:

The A-B Transaction: The A-B Transaction consisted
of the sale of property by the original owner (the “A-
Owner”) to a buyer (the “B-Buyer’). In the A-B
Transaction, the conspirators and others represented to
the financial institution holding and/or servicing the
mortgage on the subject property that the B-Buyer was
willing to pay a specific price for the subject property,
which was less than the full amount owed on the
mortgage.

The B-C Transaction: In the B-C Transaction, the
conspirators pre-arranged to quickly sell, or “flip,” the
subject property from the B-Buyer to a third participant
(the “C-Buyer”) who had surreptitiously funded the
original purchase in the A-B Transaction. The B-C
Transaction purchase typically closed for significantly
more than the A-B Transaction.

It was further part of the conspiracy that Keim would and

did recruit real estate investors into purchasing properties from Kepler and

other B-Buyers prior to a financial institution approving the A-B Transaction;
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 8 of 13 PagelD 8

e. It was further part of the conspiracy that Keim would and
did direct those real estate investors to send funds to Title Company 1 to be
used by Kepler to purchase properties in the A-B Transaction just prior to of
the A-B Transaction closings;

f. It was a further part of the conspiracy that, on occasion,
Keim would and did direct other participating conspirators to kickback to her
and others a portion of the conspiracy proceeds after the B-C Transactions had
closed;

g. It was a further part of the conspiracy that RICE would
and did act as the real estate agent of record for the A-B Transaction;

h. It was a further part of the conspiracy that defendant RICE
would and did pay or cause to be paid kickbacks to Keim from RICE’s real
estate commissions that were not disclosed on the HUD-1 Settlement
Statements for certain A-B Transactions;

i. It was a further part of the conspiracy that, on occasion,
RICE would and did negotiate the short sale terms and conditions for the A-B
Transactions with the victim financial institutions;

j. It was a further part of the conspiracy that defendant RICE
and other conspirators would and did sign and submit, and caused to be

signed and submitted, false Short Sale Affidavits to financial institutions, that
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 9 of 13 PagelID 9

falsely stated:

i. That there are no hidden terms or special agreements
relating to the current or subsequent sale or the
property among buyers, sellers/agents; and

ui. All amounts to be paid to any person or entity in
connection with the short sale have been disclosed,
approved, and will be reflected on the HUD-1
Settlement Statement.

k. It was further part of the conspiracy that co-conspirator
Cagwin and other conspirators would and did prepare, sign, and submit, and
caused to be prepared, signed, and submitted, false HUD-1 Settlement
Statements to financial institutions that did not represent a true and accurate
account of the A-B Transactions. Specifically, the HUD-1 Settlement
Statements concealed and misrepresented the true source of the cash-to-close
funds used by the B-Buyer, Kepler, to purchase the A-B Transaction
properties. The HUD-1 Settlement Statements also concealed that funds were
kicked back to conspirators outside of closing.

1. It was further part of the conspiracy that the conspirators
would and did work to influence the actions of financial institutions in
approving proposed short sale transactions through the use of false Short Sale
Affidavits and false HUD-1 Settlement Statements.

m. It wasa further part of the conspiracy that the conspirators

would and did share and/or distribute conspiracy proceeds.
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 10 of 13 PagelID 10

n. It was further a part of the conspiracy that RICE and other
co-conspirators would and did engage in multiple meetings, perform acts, and
make statements to promote and achieve the object of the conspiracy and to
hide and conceal the purposes of the conspiracy and the acts committed in
furtherance thereof, including the preparation and use of false and misleading
HUD-1 Settlement Statements, Short Sale Affidavits, and other related real
estate transaction documents.

D. Overt Acts
19, In furtherance of the conspiracy and to achieve the object and
purpose thereof, defendant RICE and other co-conspirators committed, and
caused to be committed, in the Middle District of Florida and elsewhere, at
least one of the following overt acts, among others:
20.  I1xx] Dedham Road, Sun City, Florida
a. In or around summer 2014, co-conspirator Keim
approached distressed homeowner J.G. (the “A-Owner’’), whose home was in
foreclosure, and told J.G. that she dabbled in real estate, would assist with
selling his house, had a buyer for the home, and would flip it.
b. On or about September 5, 2014, prior to the A-B
Transaction, RICE prepared and executed a Contract for Purchase and Sale

for the l1xx1 Dedham Road, Sun City, Florida, property which was signed by

10
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 11 of 13 PagelID 11

homeowner J.G. and the C-Buyer.

Cc.

On or about September 15, 2014, prior to the A-B

Transaction, RICE sent an e-mail to co-conspirator Cagwin containing the

executed real estate sales contract for the B-C Transaction.

d.

On or about September 22, 2014, prior to the A-B

Transaction, co-conspirator Keim paid seller J.G. $2,000.

€.

iv.

On or about September 23, 2014:

Co-conspirator Cagwin conducted a short sale real
estate closing at Title Company 1 between J.G. and co-
conspirator Kepler for 1xx1 Dedham Road, Sun City,

_ FL (the “A-B Transaction”).

A $80,341.09 official bank check remitted by the C-
Buyer was deposited into Title Company 1’s escrow
account which was used, in part, to fund Kepler’s
purchase of 1xx1 Dedham Road, Sun City, FL.

Co-conspirator Cagwin conducted a subsequent real
estate closing (the B-C Transaction flip sale) at Title
Company 1 between Kepler (the “B-Owner”) and the
C-Buyer for approximately $80,000.

RICE and her co-conspirators signed, or caused to be
signed, under criminal penalty a Short Sale Affidavit
submitted to a financial institution, that is, Nationstar
Mortgage.

RICE and her co-conspirators signed, or caused to be
signed, under criminal penalty a HUD-1 Settlement
Statement submitted to a financial institution, that is,
Nationstar Mortgage.

11
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 12 of 13 PagelD 12

f. On or about September 25, 2014, co-conspirator Cagwin
caused an approximately $500 commission check, drawn on Title Company
I’s escrow account, to be issued to co-conspirator Keim, which was not
disclosed on the A-B transaction HUD-1 Settlement Statement submitted to
Nationstar Mortgage for the 1xx1 Dedham Road short sale.

g. On or about December 15, 2015, co-conspirator Cagwin
caused an approximately $2,501.80 check, drawn on Title Company 1’s
escrow account, to be issued to co-conspirator Keim.

All in violation of 18 U.S.C. § 371.

FORFEITURE

1. The allegations contained in Count One of this Information are
hereby re-alleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to the provisions of 18 U.S.C. § 982(a)(2).

2. From her engagement in the violation alleged in Count One of
this Information, punishable by imprisonment for more than one year, the
defendant,

KATRINA RICE,
shall forfeit to the United States of America, pursuant to 18 U.S.C. § 982(a)(2),
any property constituting or derived from proceeds obtained directly or

indirectly as a result of said violation.

12
Case 8:20-cr-00004-WFJ-JSS Document1 Filed 01/02/20 Page 13 of 13 PageID 13

De The property to be forfeited includes, but is not limited to, an
order of forfeiture in the amount of proceeds obtained as a result of the
offense.

4. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

é has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute
property under the provisions of 21 U.S.C. § 853(p), as incorporated by 18
U.S.C. § 982(b)(1).

MARIA CHAPA LOPEZ
United Sta

    
 

 

 

 
 

Chief, Economié Crimes Section

13
